Title: From John Quincy Adams to Abigail Smith Adams, 23 July 1816
From: Adams, John Quincy
To: Adams, Abigail Smith


				N. 91.
					My dear Mother.
					Ealing 23. July 1816.
				
				As the week comes round, the Sunday Newspaper reminds me of the despatch to be made up for Quincy; but the pressure of business and of dissipation equally indispensable has not for many weeks left me an hour, for writing to you. I have now scarcely a moment to acknowledge the receipt of your favours of 5. and of 20. May. which I have had more than a Month; and to which I hope to be at some future time enabled to reply.The bustle of attendance at Court has been kept up almost incessantly these four Months; and last Evening we were present at the Marriage of the Duke of Gloucester with the Princess Mary. It was in most of the particulars a repetition of the Ceremonies at the marriage of the Princess Charlotte—The description I leave to more able hands and to the Newspapers.The weather has been constantly cold and rainy, so that scarcely any thing like Summer has yet been felt—Half Europe has been thrown into Consternation by an Italian crazy astronomer, who predicted the extinction of the Sun, and the end of the world on the 18th. of this Month. We went last week with our three boys to see Windsor Castle, and the Queen’s House at Frogmore. It rained all day; and has rained every day since, including St. Swithun’s, which by old astronomical predictions demonstrates the necessity of forty days more of rain—As the world was to end three days after St Swithun’s, I was for propounding as a problem for the learned to reconcile the two prophecies together. An old woman in this neighbourhood took the thing more seriously, and to save her self the trouble of perishing with the world on the 18th: hung herself ten days beforehand.The boys are well—just going to spend some days at Purfleet at Mr Clarkson’s—They have had a very idle vacation, but will I hope return to school next week.Duty to my father; love to all friends, and believe me ever affectionately yours
				
					A.
				
				
			